By the Court..

This case is certified up to determine whether the taxes for the year 1880 (not assessed until 1886) were barred by the statute of limitations prior to the filing of the delinquent list in January, 1888, with the clerk of the district court. In two similar cases from Brown county, in which the delinquent lists were filed in January, 1887, and January, 1888, respectively, we held-that the tax for 1879 in the one case, and that for 1880 in the other, were not barred, for the reason and upon the ground that the amendment of sections 69, 70, c. 11, Gen. St. 1878, by sections 15, 16, c. 2, Laws 1885, had the effect to extend the time within which to commence proceedings to enforce these taxes (which would otherwise have expired in June) until the following January. County of Brown v. Winona & St. Peter Land Co., 38 Minn. 397, (37 N. W. Rep. 949;) Same v. Same, 39 Minn. 380, and note, (40, N. W. Rep. 166.) We are not disposed to reconsider or overrule what was decided in those cases. Such being *182the effect of the amendment of 1885, it follows, from the express terms of the act, that the auditor had until January 20th to file the delinquent list with the clerk.
Judgment affirmed.